Citation Nr: 9910688	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-43 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for respiratory disorder, 
including asthma, emphysema, and chronic bronchitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1. The veteran is currently diagnosed with a respiratory 
disorder.

2. The veteran was diagnosed with pneumonia while in service.

3. A competent medical opinion of record establishes that the 
veteran's current 
disorder is plausibly related to his in service pneumonia.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a respiratory disorder.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  

A brief review of the evidence establishes the veteran has 
indeed submitted a well-grounded claim. The veteran's service 
medical records reveal that he was diagnosed with primary 
atypical pneumonia in the right middle lobe in March 1954.  
Laboratory results from March to April 1954 showed a gradual 
clearing of the pneumonitis in the middle lobe.  Upon 
separation, his lunges were clinically evaluated as normal.

Further, a private medical record from Thomas Pitchford, M. 
D. revealed that the doctor is currently treating the veteran 
for a chronic, unrelenting lung condition known as Chronic 
Bronchitis.  Dr. Pitchford further adds that the veteran's 
lung disorder most likely began in 1954 when he was in the 
service and hospitalized for an extended period of time over 
several weeks for pneumonia.  

William R. Caughran, M.D., also provided an opinion favorable 
to the veteran's claim.  Walter D. Cason, M.D., also 
furnished a letter in support of the veteran's claim.  

The evidence of record thus reflects opinions pertinent to 
the nexus requirement That is, they show a reasonable 
possibility that the veteran has a current respiratory 
condition linked to a condition he experienced in service.  
Therefore, the claim is well grounded.  As the veteran has 
met his initial burden of establishing a well-grounded claim, 
VA has a duty to assist the claimant in developing his claim.  
See Epps v. Gobe, 126 F.3d 1464, 1467-1469 (1997).  A review 
of the record reveals that such additional development is 
necessary before the Board can further proceed on this claim.


ORDER

The veteran's claim of entitlement to service connection is 
well grounded.


REMAND

As mentioned above, a review of the record discloses that 
additional action by the RO is required before the Board can 
proceed further on the veteran' claim of service connection 
for a respiratory disorder, to include asthma, emphysema, and 
chronic bronchitis.

The veteran has asserted that he has been treated by several 
private doctors since separation from service.  In 
particular, he reports receiving treatment from Dr. Koran at 
the Rogue River Medical Clinic from 1967 to 1992 when Dr. 
Koran retired.  The North Bend Medical Group purchased this 
clinic and the veteran has been unable to secure his 
treatment records from this facility.

In light of the above, the Board notes that further 
development is required.  The claim is thus REMANDED to the 
RO for the following development:

1. The RO should obtain the necessary 
release and attempt to obtain the 
treatment records from Dr. Koran.  The 
veteran reports treatment from 1967 to 
1992.  The veteran further reports 
that the Dr. Koran's clinic was 
purchased by the North Bend Medical 
Group in Gold Beach, OR.  

2. The RO should obtain from the veteran 
the names and locations of all 
physicians he saw in the latter 
1950's, 1960's and 1970's.  After 
obtaining the necessary consent and 
release, the RO should contact any 
physician listed and request any 
medical treatment records available.

3. After conducting the above development 
and associating this information with 
the claims file, the RO should forward 
the file to a VA physician to render 
an opinion as to whether it is at 
least as likely as not that the 
veteran's current respiratory disorder 
is etiologically related to the 
pneumonia he contracted while in 
service.  A medical examination is to 
be conducted if the examiner believes 
one would be helpful.  The rationale 
and principles for the physician's 
opinion are to be given.  The 
physician is to comment on the 
opinions of Dr. Caughran and Dr. 
Pitchford.  

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







